DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1, 11, and 19 are allowable. The restriction requirement between Groups I, II, and III as set forth in the Office action mailed on 11/1/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Groups I, II, and III is withdrawn.  Claim3-8, 10, and 12-18, directed to Groups II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Allowable Subject Matter

Claims 1, 3-8, and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for imaging flexible food products, comprising: a first conveyor, a second conveyor having a second conveying surface and a receiving portion, the second conveying surface at the receiving portion positioned in a downward direction relative to the terminal end of the first conveyor to receive the flexible food product moved off the terminal end of the first conveyor, thereby flipping the flexible food product, the second conveyor configured to move the flexible food product at a second speed greater than the first speed to stretch the flexible food product as it is received by the second conveying surface; an upper line-scan spectrometer oriented to capture a first image of the flexible food product on the first conveying surface prior to being flipped; and a lower line-scan spectrometer oriented to capture a second image of the flexible food product on the second conveying surface after being flipped and stretched to reveal one or more of folds, creases, and crevices that obscure portions of the flexible food product from a view of the upper line-scan spectrometer, such that the lower line-scan spectrometer is able 

Regarding Independent Claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for imaging flexible food products, comprising: a first conveyor having a first conveying surface and a terminal end, the first conveyor configured to move a food product at a first speed on the first conveying surface off the terminal end, the food product comprising a first side and a second side opposite the first side, the first side facing away from the first conveying surface when the food product is on the first conveying surface; a second conveyor having a second conveying surface and a receiving portion, the second conveying surface at the receiving portion positioned in a downward direction relative to the terminal end of the first conveyor to receive the food product moved off the terminal end of the first conveyor; a guide mechanism to guide the food product to be flipped onto its first side to be received onto the second conveying surface; an upper line-scan spectrometer oriented to capture a first image of the food product on the first conveying surface prior to being flipped; and a lower line-scan spectrometer oriented to capture a second image of the flexible food product on the second conveying surface after being flipped in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for imaging flexible food products, comprising: a first conveyor having a first conveying surface and a terminal end, the first conveyor configured to move a plurality of food products at a first speed on the first conveying surface off the terminal end; a second conveyor having a second conveying surface to receive the plurality of food products moved off the terminal end of the first conveyor, the second conveyor configured to move the plurality of food products at a second speed greater than the first speed to one or more of flip, rotate and spread apart the plurality of food products; an upper line-scan spectrometer oriented to capture a first image of the plurality of food products on the first conveying surface prior to the plurality of food products being one or more of flipped, rotated and spread apart; and a lower line-scan spectrometer oriented to capture a second image of the plurality of food products on the second conveying surface after the plurality of food products are one or more of flipped, rotated and spread apart, such that the lower line-scan spectrometer images the plurality of food products with reduced obstruction therebetween to facilitate one or more of separation and removal of groups of the plurality of the food products in combination with the rest of the limitations of the above claims.

Claims 3-8, 10, and 12-18 are allowable at least based upon their dependence on Claims 1, 11, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877